DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in US Patent Application Publication No. 2015/0239056 in view of Official notice and Asano et al. in Japan Patent No. 4-300,123.  Hamada et al. disclose a small hole electric discharge machine with a machining tank (element 17, see figure 10) and a storage tank (element 59), a guide base (element 9) that has a lower opening formed on a lower side of the guide base (see figure 5), meeting the limitations of claim 2, also surrounding the electrode (see figure 5), meeting the limitations of claim 3, comprising electrode guide (element 8) that guides the tool electrode but does not disclose a liquid generator selectively forming a first liquid current or a second liquid current, instead only a pump (53) for a first liquid current controlled by a controller (element 54) to supply liquid.  .
Claims 4  and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Official notice and Asano et al. as applied to claim1 above, and further in view of  Abiko et al. in U.S. Patent No. 5,281,788.  Regarding claim 4, Abiko et al. teaches a fluid supply pipe in a guide base (see column 3, lines 54-69) to supply the machining fluid.  Regarding claim 5, Abiko et al. teach a power supply (element 32) that supplies machining pulses (see column 3, lines 24-27).  It would have been obvious to adapt Hamada et al. in view of the Official notice, Asano et al. and Abiko et al. to provide this  to supply machining fluid near the electrode and supply electric pulses for machining.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Official notice and Asano et al. as applied to claim1 above, and further in view of  Ishiwata et al. in U.S. Patent Application Publication No. 2002/0148814.  Ishiwata et al. teach contact detecting means (see element 22 and paragraph 54) for detecting contact of the electrode with the workpiece to determine the origin.  It would have been obvious to adapt Hamada .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Official notice and Asano et al. as applied to claim1 above, and further in view of   Sasaki et al. in Japan Patent No. 63-134,126. Sasaki et al. teaches supplying fluid to the machining tank when the fluid level is below the desired level, and removing fluid from the machining tank when the fluid level is too high.  It would have been obvious to adapt Hamada et al. in view of Official notice, Asano et al. and Sasaki et al. to provide this to have the machining fluid at a desired level in the machining tank.
Allowable Subject Matter
Claims 7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761